Case 2:18-cv-04908-CJC-PJW Document 83 Filed 07/02/20 Page 1 of 16 Page ID #:430




    1
    2
    3
    4
    5
    6
    7
                               UNITED STATES DISTRICT COURT
    8
             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    9
  10
        FOUZIA ALMAROU, an Individual, ,       Case No. 2:18-CV-04908-CJC –PJW
  11                                           consolidated with 2:18-CV-08614-CJC-
                  Plaintiff,
  12                                           [Assigned to the Hon. Cormac J.
             v.                                Carney and Magistrate Judge Patrick J.
  13                                           Walsh]
     CITY OF GARDENA, a Municipal
  14 Entity, SERGEANT MICHAEL
     ROBBINS; and DOES 1-10, Inclusive,          xxxxxxxxxx PROTECTIVE
                                               [PROPOSED]
  15                                           ORDER RE CONFIDENTIAL
                  Defendants.                  INFORMATION
  16
     K.L.R. by and through his Guardian Ad
  17 Litem Jaymisha Jones; and KENNETH         Complaint Filed:          June 1, 2018
     ROSS SR., Individual and as the           Trial Date:               Nov. 9, 2021
  18 Administrator of the ESTATE OF
     KENNETH ROSS, JR.,
  19
                  Plaintiffs,
  20
           v.
  21
     CITY OF GARDENA, and DOES 1-
  22 10, Inclusive,
  23                Defendants.
  24
  25         PURSUANT TO THE STIPULATION OF THE PARTIES (“Stipulation for
  26 Entry of Protective Order re Confidential Information”), and pursuant to the Court’s
  27 inherent and statutory authority, including but not limited to the Court’s authority
  28
                                               1
                        PROTECTIVE ORDER RE CONFIDENTIAL INFORMATION
Case 2:18-cv-04908-CJC-PJW Document 83 Filed 07/02/20 Page 2 of 16 Page ID #:431




    1 under the applicable Federal Rules of Civil Procedure and the United States District
    2 Court, Central District of California Local Rules; after due consideration of all of the
    3 relevant pleadings, papers, and records in this action; and upon such other evidence or
    4 argument as was presented to the Court; Good Cause appearing therefor, and in
    5 furtherance of the interests of justice,
    6        IT IS HEREBY ORDERED that:
    7 1.     SCOPE OF PROTECTION.
    8        The protections conferred by the parties’ Stipulation and this Order cover not
    9 only Protected Material/Confidential Information (as defined below), but also (1) any
  10 confidential information copied or extracted from Protected Material; and (2) any
  11 testimony, conversations, or presentations by Parties or their Counsel that might
  12 reveal Protected Material.        However, the protections conferred by the parties’
  13 Stipulation and this Order do not cover the following information: (a) any information
  14 that is in the public domain at the time of disclosure to a Receiving Party or becomes
  15 part of the public domain after its disclosure to a Receiving Party as a result of
  16 publication not involving a violation of this Order, including becoming part of the
  17 public record through trial or otherwise; and (b) any information known to the
  18 Receiving Party prior to the disclosure or obtained by the Receiving Party after the
  19 disclosure from a source who obtained the information lawfully.
  20         Any use of Protected Material at trial shall be governed by the Orders of the
  21 trial judge: this Stipulation and its associated Protective Order do(es) not govern the
  22 use of Protected Material at trial.
  23         Nothing in parties’ Stipulation or this Order shall be construed as binding upon
  24 the Court or its court personnel, who are subject only to the Court’s internal
  25 procedures regarding the handling of materials filed or lodged, including materials
  26 filed or lodged under seal.
  27
  28
                                                  2
                          PROTECTIVE ORDER RE CONFIDENTIAL INFORMATION
Case 2:18-cv-04908-CJC-PJW Document 83 Filed 07/02/20 Page 3 of 16 Page ID #:432




    1        A.     PURPOSES AND LIMITATIONS.
    2        Disclosure and discovery activity in this action are likely to involve production
    3 of confidential or private information for which special protection from public
    4 disclosure and from use for any purpose other than prosecuting or defending this
    5 litigation would be warranted.       Accordingly, the parties have stipulated to and
    6 petitioned the court to enter the following Order.
    7        The parties have acknowledged that this Order does not confer blanket
    8 protections on all disclosures or responses to discovery and that the protection it
    9 affords extends only to the specified information or items that are entitled to treatment
  10 as confidential.
  11         Protected Material shall be limited to the following private and confidential
  12 information or categories of information:
  13         1) the last names and personal identifying information (e.g., social security
  14 numbers, driver’s license numbers, residential addresses, dates of birth) of any third-
  15 party witness, in order to protect said third-party witness from harassment or any
  16 other improper invasion of third-party witness’s right to privacy in connection with
  17 this litigation, unless said third-party witness has agreed to public disclosure of his/her
  18 last name and personal identifying information;
  19         2) private, personal information contained in peace officer personnel files (e.g.,
  20 social security numbers, driver’s license numbers, residential addresses, dates of birth,
  21 information related to the identity of an officer’s family members or co-residents, and
  22 comparable personal information about the officer or his family);
  23         3) the medical records or records of psychiatric or psychological treatment of
  24 any party to this action, unless said party has agreed to public disclosure of his/her
  25 medical records or records of psychiatric or psychological treatments.
  26         The Disclosing Party shall be required to disclose to the Receiving Party both a
  27 redacted version of any document containing any Protected Material without any
  28
                                                  3
                         PROTECTIVE ORDER RE CONFIDENTIAL INFORMATION
Case 2:18-cv-04908-CJC-PJW Document 83 Filed 07/02/20 Page 4 of 16 Page ID #:433




    1 confidential designation, and an unredacted version of said document for use by the
    2 parties in connection with this litigation. The unredacted documents must be clearly
    3 labeled “CONFIDENTIAL” at the time they are disclosed, unless promptly
    4 designated thereafter, as set forth below.
    5 2.     DURATION OF PROTECTION.
    6        Even after final disposition of this litigation, the confidentiality obligations
    7 imposed by this Order shall remain in effect until a Designating Party agrees
    8 otherwise in writing or a court order otherwise directs.
    9        Final disposition shall be deemed to be the later of (1) dismissal of all claims
  10 and defenses in this action, with or without prejudice; or (2) final judgment herein
  11 after the completion and exhaustion of all appeals, rehearings, remands, trials, or
  12 reviews of this action, including the time limits for filing any motions or applications
  13 for extension of time pursuant to applicable law.
  14 3.      DESIGNATION          OF     PROTECTED          MATERIAL/CONFIDENTIAL
  15         INFORMATION.
  16         3.1.   Exercise of Restraint and Care in Designating Material for Protection.
  17         Each Party or non-party that designates information or items for protection
  18 under the parties’ Stipulation and this Order must take care to limit any such
  19 designation to specific material that qualifies under the appropriate standards. A
  20 Designating Party must take care to designate for protection only those parts of
  21 material, documents, items, or oral or written communications that qualify – so that
  22 other portions of the material, documents, items or communications for which
  23 protection is not warranted are not swept unjustifiably within the ambit of this Order.
  24         Mass, indiscriminate, or routine designations are prohibited. Designations that
  25 are shown to be clearly unjustified, or that have been made for an improper purpose
  26 (e.g., to unnecessarily encumber or inhibit the case development process, or to impose
  27 unnecessary expenses and burdens on other parties), expose the Designating Party to
  28
                                                   4
                         PROTECTIVE ORDER RE CONFIDENTIAL INFORMATION
Case 2:18-cv-04908-CJC-PJW Document 83 Filed 07/02/20 Page 5 of 16 Page ID #:434




    1 sanctions.
    2        If it comes to a Party’s or a non-party’s attention that information or items that
    3 it designated for protection do not qualify for protection at all, or do not qualify for
    4 the level of protection initially asserted, that Party or non-party must promptly notify
    5 all other parties that it is withdrawing the mistaken designation.
    6        3.2.   Manner and Timing of Designations. Except as otherwise provided in
    7 this Order, or as otherwise stipulated or ordered, material that qualifies for protection
    8 under this Order must be clearly so designated before the material is disclosed or
    9 produced.
  10         Designation in conformity with this Order requires:
  11         (a)    for information in documentary form (apart from transcripts of
  12 depositions or other pretrial or trial proceedings, and regardless of whether produced
  13 in hardcopy or electronic form), that the Producing Party affix the legend
  14 “CONFIDENTIAL” to each page that contains Protected Material. The placement of
  15 such “CONFIDENTIAL” stamp on such page(s) shall not obstruct the substance of
  16 the page’s (or pages’) text or content. In addition to production of documents
  17 containing the “CONFIDENTIAL” legend, the Disclosing Party shall be required to
  18 disclose to the Receiving Party a redacted version of any document containing
  19 Protected Material without any “CONFIDENTIAL” legend for use by the parties in
  20 connection with this litigation. The unredacted documents must be clearly labelled
  21 “CONFIDENTIAL” at the time they are disclosed, unless promptly designated
  22 thereafter, as set forth below.
  23         A Party or non-party that makes original documents or materials available for
  24 inspection need not designate them for protection until after the Receiving Party has
  25 indicated which material it would like copied and produced. During the inspection
  26 and before the designation, all of the material made available for inspection shall be
  27 deemed “CONFIDENTIAL.” After the Receiving Party has identified the documents
  28
                                                  5
                         PROTECTIVE ORDER RE CONFIDENTIAL INFORMATION
Case 2:18-cv-04908-CJC-PJW Document 83 Filed 07/02/20 Page 6 of 16 Page ID #:435




    1 it wants copied and produced, the Producing Party must determine which documents,
    2 or portions thereof, qualify for protection under this Order. Then, before producing
    3 the specified documents, the Producing Party must affix the “CONFIDENTIAL”
    4 legend to each page that contains Protected Material, as well as a redacted version of
    5 any document containing Protected Material without any “CONFIDENTIAL” legend
    6 for use by the parties in connection with this litigation.
    7        (b)    for testimony given in deposition or in other pretrial or trial proceedings,
    8 that the Party or non-party offering or sponsoring the testimony identify on the record,
    9 before the close of the deposition, hearing, or other proceeding, all protected
  10 testimony, and further specify any portions of the testimony that qualify as
  11 “CONFIDENTIAL.” When it is impractical to identify separately each portion of
  12 testimony that is entitled to protection, and when it appears that substantial portions of
  13 the testimony may qualify for protection, the Producing Party may invoke on the
  14 record (before the deposition or proceeding is concluded) a right to have up to twenty
  15 (20) days to identify the specific portions of the testimony as “CONFIDENTIAL.”
  16         Only those portions of the testimony that are appropriately designated as
  17 “CONFIDENTIAL” for protection within the 20 days shall be covered by the
  18 provisions of the parties’ Stipulation and this Protective Order. Within 20 days after
  19 receipt of a copy of the deposition transcript, the Producing Party must affix the
  20 “CONFIDENTIAL” legend to each page of the deposition transcript that contains
  21 Protected Material, as well as a redacted version of the deposition transcript without
  22 any “CONFIDENTIAL” legend for use by the parties in connection with this
  23 litigation.
  24         3.3.   Inadvertent Failures to Designate. If timely corrected (within 30 days of
  25 production or disclosure of such material), an inadvertent failure to designate
  26 qualified information or items as “CONFIDENTIAL” does not, standing alone, waive
  27 the Designating Party’s right to secure protection under the parties’ Stipulation and
  28
                                                   6
                          PROTECTIVE ORDER RE CONFIDENTIAL INFORMATION
Case 2:18-cv-04908-CJC-PJW Document 83 Filed 07/02/20 Page 7 of 16 Page ID #:436




    1 this Order for such material. If material is appropriately designated as
    2 “CONFIDENTIAL” after the material was initially produced, the Receiving Party, on
    3 timely notification of the designation, must make reasonable efforts to assure that the
    4 material is treated in accordance with the parties’ Stipulation and this Order.
    5        3.4.   Alteration of Confidentiality Stamp Prohibited. A Receiving Party shall
    6 not alter, edit, or modify any Protected Material so as to conceal, obscure, or remove a
    7 “CONFIDENTIAL” stamp or legend thereon; nor shall a Receiving Party take any
    8 other action so as to make it appear that Protected Material is not subject to the terms
    9 and provisions of the parties’ Stipulation and this Order. However, nothing in this
  10 section shall be construed so as to prevent a Receiving Party from challenging a
  11 confidentiality designation subject to the provisions of section 4, infra.
  12 4.      CHALLENGING CONFIDENTIALITY DESIGNATIONS.
  13         4.1.   Timing of Challenges.       Any Party or non-party may challenge a
  14 designation of confidentiality at any time that is consistent with the Court's
  15 Scheduling Order. Unless a prompt challenge to a Designating Party’s confidentiality
  16 designation is necessary to avoid foreseeable substantial unfairness, unnecessary
  17 economic burdens, or a later significant disruption or delay of the litigation, a Party
  18 does not waive its right to challenge a confidentiality designation by electing not to
  19 mount a challenge promptly after the original designation is disclosed.
  20         4.2.   Meet and Confer. The Challenging Party shall follow the procedure set
  21 forth in the assigned Magistrate Judge’s Standing Order.
  22         4.3    The burden of persuasion in any such challenge proceeding shall be on
  23 the Designating Party, regardless of whether the Designating Party is the moving
  24 party or whether such Party sought or opposes judicial intervention. Frivolous
  25 challenges, and those made for an improper purpose (e.g., to harass or impose
  26 unnecessary expenses and burdens on other parties) may expose the Challenging
  27 Party to sanctions. Unless the Designating Party has waived or withdrawn the
  28
                                                  7
                         PROTECTIVE ORDER RE CONFIDENTIAL INFORMATION
Case 2:18-cv-04908-CJC-PJW Document 83 Filed 07/02/20 Page 8 of 16 Page ID #:437




    1 confidentiality designation, all parties shall continue to afford the material in question
    2 the level of protection to which it is entitled under the Producing Party’s designation
    3 until the court rules on the challenge.
    4        4.4.   Withdrawal of “CONFIDENTIAL” Designation. At its discretion, a
    5 Designating Party may remove Protected Material/Confidential Documents from
    6 some or all of the protections and provisions of the parties’ Stipulation and this Order
    7 at any time by any of the following methods:
    8        (a)    Express Written Withdrawal.        A Designating Party may withdraw a
    9 “CONFIDENTIAL”            designation     made      to    any     specified     Protected
  10 Material/Confidential Documents from some or all of the protections of the parties’
  11 Stipulation and this Order by an express withdrawal in a writing signed by such Party
  12 (or such Party’s Counsel, but not including staff of such Counsel) that specifies and
  13 itemizes the Disclosure or Discovery Material previously designated as Protected
  14 Material/Confidential Documents that shall no longer be subject to all or some of the
  15 provisions of the parties’ Stipulation and Order. Such express withdrawal shall be
  16 effective when transmitted or served upon the Receiving Party. If a Designating Party
  17 is withdrawing Protected Material from only some of the provisions/protections of the
  18 parties’ Stipulation and this Order, such Party must state which specific provisions are
  19 no longer to be enforced as to the specified material for which confidentiality
  20 protection hereunder is withdrawn. Otherwise, such withdrawal shall be construed as
  21 a withdrawal of such material from all of the protections/provisions of the parties’
  22 Stipulation and this Order;
  23         (b)    Express Withdrawal on the Record. A Designating Party may withdraw
  24 a “CONFIDENTIAL” designation made to any specified Protected Material/
  25 Confidential Documents from all of the provisions/protections of the parties’
  26 Stipulation and this Order by verbally consenting in court proceedings on the record
  27 to such withdrawal – provided that such withdrawal specifies the Disclosure or
  28
                                                   8
                          PROTECTIVE ORDER RE CONFIDENTIAL INFORMATION
Case 2:18-cv-04908-CJC-PJW Document 83 Filed 07/02/20 Page 9 of 16 Page ID #:438




    1 Discovery Material previously designated as Protected Material/Confidential
    2 Documents that shall no longer be subject to any of the provisions of the parties’
    3 Stipulation and this Order.     A Designating Party is not permitted to withdraw
    4 Protected Material from only some of the protections/ provisions of the parties’
    5 Stipulation and this Order by this method;
    6        (c)    Implicit Withdrawal by Publication or Failure to Oppose Challenge. A
    7 Designating Party shall be construed to have withdrawn a “CONFIDENTIAL”
    8 designation made to any specified Protected Material/Confidential Documents from
    9 all of the provisions/protections of the parties’ Stipulation and this Order by either
  10 (1) making such Protected Material/Confidential Records part of the public record –
  11 including but not limited to attaching such as exhibits to any filing with the Court
  12 without moving, prior to such filing, for the Court to seal such records; or (2) failing
  13 to timely oppose a Challenging Party’s motion to remove a “CONFIDENTIAL”
  14 designation to specified Protected Material/Confidential Documents.
  15 5.      ACCESS TO AND USE OF PROTECTED MATERIAL.
  16         5.1.   Basic Principles. A Receiving Party may use Protected Material that is
  17 disclosed or produced by another Party or by a non-party in connection with this case
  18 only for preparing, prosecuting, defending, or attempting to settle this litigation – up
  19 to and including final disposition of the above-entitled action – and not for any other
  20 purpose, including any other litigation or dispute outside the scope of this action.
  21 Such Protected Material may be disclosed only to the categories of persons and under
  22 the conditions described in the parties’ Stipulation and this Order.
  23         Protected Material must be stored and maintained by a Receiving Party at a
  24 location and in a manner that ensures that access is limited to the persons authorized
  25 under the parties’ Stipulation and its Order.
  26         5.2.   Disclosure of “CONFIDENTIAL” Information.               Unless otherwise
  27 ordered by the Court or permitted in writing by the Designating Party, a Receiving
  28
                                                   9
                         PROTECTIVE ORDER RE CONFIDENTIAL INFORMATION
Case 2:18-cv-04908-CJC-PJW Document 83 Filed 07/02/20 Page 10 of 16 Page ID #:439




    1 Party may disclose any information or item designated "CONFIDENTIAL" only to:
    2        (a)     the Receiving Party’s Outside Counsel of record in this action, as well as
    3 employees of such Counsel to whom it is reasonably necessary to disclose the
    4 information for this litigation;
    5        (b)     the officers, directors, and employees (including House Counsel) of the
    6 Receiving Party to whom disclosure is reasonably necessary for this litigation – each
    7 of whom, by accepting receipt of such Protected Material, thereby agree to be bound
    8 by the parties’ Stipulation and this Order;
    9        (c)     Experts (as defined in the parties’ Stipulation) of the Receiving Party to
   10 whom disclosure is reasonably necessary for this litigation – each of whom, by
   11 accepting receipt of such Protected Material, thereby agree to be bound by the parties’
   12 Stipulation and this Order;
   13        (d)     court reporters, their staffs, and Professional Vendors to whom
   14 disclosure is reasonably necessary for this litigation – each of whom, by accepting
   15 receipt of such Protected Material, thereby agree to be bound by the parties’
   16 Stipulation and this Order;
   17        (e)     Witnesses in the action to whom disclosure is reasonably necessary –
   18 each of whom, by accepting receipt of such Protected Material, thereby agree to be
   19 bound by the parties’ Stipulation and this Order. Unredacted pages of transcribed
   20 deposition testimony or exhibits to depositions that reveal Protected Material may not
   21 be disclosed to anyone except as permitted under the parties’ Stipulation and this
   22 Protective Order;
   23        (f)     the author or custodian of a document containing the information that
   24 constitutes Protected Material, or other person who otherwise possessed or knew the
   25 information.
   26        5.3.    Notice of Confidentiality. Prior to producing or disclosing Protected
   27 Material/Confidential Documents to persons to whom the parties’ Stipulation and this
   28
                                                    10
                          PROTECTIVE ORDER RE CONFIDENTIAL INFORMATION
Case 2:18-cv-04908-CJC-PJW Document 83 Filed 07/02/20 Page 11 of 16 Page ID #:440




    1 Order permits disclosure or production (see section 5.2, supra), a Receiving Party
    2 shall provide a copy of this Order to such persons so as to put such persons on notice
    3 as to the restrictions imposed upon them herein: except that, for court reporters,
    4 Professional Vendors, and for witnesses being provided with Protected Material
    5 during a deposition, it shall be sufficient notice for Counsel to give the witness a
    6 verbal admonition (on the record, for witnesses) regarding the provisions of the
    7 parties’ Stipulation and this Order and such provisions’ applicability to specified
    8 Protected Material at issue.
    9         5.4.   Reservation of Rights. Nothing in the parties’ Stipulation and this Order
   10 shall be construed so as to require any Producing Party to designate any records or
   11 materials as “CONFIDENTIAL.” Nothing in the parties’ Stipulation or this Order
   12 shall be construed so as to prevent the admission of Protected Material into evidence
   13 at the trial of this action, or in any appellate proceedings for this action, solely on the
   14 basis that such Disclosure or Discovery Material has been designated as Protected
   15 Material/Confidential Documents.        Notwithstanding the foregoing, nothing in the
   16 parties’ Stipulation or this Order shall be construed as a waiver of any privileges or of
   17 any rights to object to the use or admission into evidence of any Protected Material in
   18 any proceeding; nor shall anything herein be construed as a concession that any
   19 privileges asserted or objections made are valid or applicable.
   20         Nothing in the parties’ Stipulation or this Order shall be construed so as to
   21 prevent the Designating Party (or its Counsel or custodian of records) from having
   22 access to and using Protected Material designated by that Party in the manner in
   23 which such persons or entities would typically use such materials in the normal course
   24 of their duties or profession – except that the waiver of confidentiality provisions shall
   25 apply (see section 4.4(c), supra).
   26
   27
   28
                                                   11
                          PROTECTIVE ORDER RE CONFIDENTIAL INFORMATION
Case 2:18-cv-04908-CJC-PJW Document 83 Filed 07/02/20 Page 12 of 16 Page ID #:441




    1 6.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
    2         IN OTHER LITIGATION.
    3         If a Party is served with a subpoena or a court order issued in other litigation
    4 that compels disclosure of any information or items in the Party's possession or
    5 control which had been designated in this action as “CONFIDENTIAL,” that Party
    6 must:
    7         (a) promptly notify in writing the Designating Party by facsimile or electronic
    8 mail. Such notification shall include a copy of the subpoena or court order at issue, if
    9 possible;
   10         (b) promptly notify in writing the party who caused the subpoena or order to
   11 issue in the other litigation that some or all of the material covered by the subpoena or
   12 order is subject to the parties’ Stipulation and this Protective Order. Such notification
   13 shall include a specific reference to the parties’ Stipulation and this Protective Order;
   14 and
   15         (c) cooperate with respect to all reasonable procedures sought to be pursued by
   16 all sides in any such situation, while adhering to the terms of the parties’ Stipulation
   17 and this Order.
   18         If the Designating Party timely seeks a protective order, the Party served with
   19 the subpoena or court order shall not produce any information designated in this
   20 action as “CONFIDENTIAL” before a determination by the court from which the
   21 subpoena or order issued, unless the Party has obtained the Designating Party’s
   22 permission. The Designating Party shall bear the burden and expense of seeking
   23 protection in that court of its confidential material – and nothing in these provisions
   24 should be construed as authorizing or encouraging a Receiving Party in this action to
   25 disobey a lawful directive from another court.
   26         The purpose of this section is to ensure that the affected Party has a meaningful
   27 opportunity to preserve its confidentiality interests in the court from which the
   28
                                                  12
                          PROTECTIVE ORDER RE CONFIDENTIAL INFORMATION
Case 2:18-cv-04908-CJC-PJW Document 83 Filed 07/02/20 Page 13 of 16 Page ID #:442




    1 subpoena or court order issued.
    2 7.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
    3        7.1.   Unauthorized Disclosure of Protected Material.
    4        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    5 Protected Material to any person or in any circumstance not authorized under the
    6 parties’ Stipulation and this Order, the Receiving Party must:
    7        (a) notify in writing the Designating Party of the unauthorized disclosures;
    8        (b) use its best efforts to retrieve all copies of the Protected Material;
    9        (c) inform the person or persons to whom unauthorized disclosures were made
   10 of all the terms of this Order; and
   11        (d) request that such person or persons consent to be bound by the Stipulation
   12 and this Order.
   13        7.2.   Inadvertent Production of Privileged or Otherwise Protected Material.
   14        When a Producing Party gives notice to Receiving Parties that certain
   15 inadvertently produced material is subject to a claim of privilege or other protection,
   16 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   17 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   18 may be established in an e-discovery order that provides for production without prior
   19 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   20 parties reach an agreement on the effect of disclosure of a communication or
   21 information covered by the attorney-client privilege or work product protection, the
   22 parties may incorporate their agreement in the stipulated protective order submitted to
   23 the Court.
   24 8.     PUBLICATION OF PROTECTED MATERIAL PROHIBITED.
   25        8.1.   Filing of Protected Material.
   26        Without advance written permission from the Designating Party, or a court
   27 order secured after appropriate notice to all interested persons, a Receiving Party may
   28
                                                    13
                         PROTECTIVE ORDER RE CONFIDENTIAL INFORMATION
Case 2:18-cv-04908-CJC-PJW Document 83 Filed 07/02/20 Page 14 of 16 Page ID #:443




    1 not file in the public record in this action any Protected Material. A Party that seeks
    2 to file under seal any Protected Material must comply with the applicable Federal and
    3 Local Rules.
    4         Nothing in the parties’ Stipulation or in this Order shall be construed as any
    5 entitlement for the parties to file any documents or materials under seal; nor shall the
    6 parties’ Stipulation or this Order be construed as any exemption from any of the
    7 requirements of Central District Local Rule 79-5. The parties are required to comply
    8 with the applicable Local Rules in their entirety. If the Court denies a party’s request
    9 for filing material under seal, that material may be filed in the public record unless
   10 otherwise instructed by the Court.
   11         8.2.   Public Dissemination of Protected Material.
   12         A Receiving Party shall not publish, release, post, or disseminate Protected
   13 Material to any persons except those specifically delineated and authorized by the
   14 parties’ Stipulation and this Order (see section 5, supra); nor shall a Receiving Party
   15 publish, release, leak, post, or disseminate Protected Material/Confidential
   16 Documents to any news media, member of the press, website, or public forum (except
   17 as permitted under this Order regarding filings with the Court in this action).
   18 9.      MISCELLANEOUS.
   19         9.1.   Right to Further Relief. Nothing in the parties’ Stipulation or this Order
   20 abridges the right of any person to seek its modification by the Court in the future.
   21         9.2.   Right to Assert Other Objections. By stipulating to the entry of this
   22 Protective Order pursuant to the parties’ Stipulation, no Party waives any right it
   23 otherwise would have to object to disclosing or producing any information or item on
   24 any ground not addressed in the parties’ Stipulation or this Order. Similarly, no Party
   25 waives any right to object on any ground to use in evidence any of the material
   26 covered by the parties’ Stipulation and this Protective Order.
   27
   28
                                                  14
                          PROTECTIVE ORDER RE CONFIDENTIAL INFORMATION
Case 2:18-cv-04908-CJC-PJW Document 83 Filed 07/02/20 Page 15 of 16 Page ID #:444




    1        The provisions of the parties’ Stipulation and this Protective Order shall be in
    2 effect until further Order of the Court.
    3        IT IS SO ORDERED.
    4
              July 2
    5 Dated: _____________, 2020                 _____________________________________
                                                  HONORABLE PATRICK J. WALSH
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   15
                         PROTECTIVE ORDER RE CONFIDENTIAL INFORMATION
Case 2:18-cv-04908-CJC-PJW Document 83 Filed 07/02/20 Page 16 of 16 Page ID #:445




    1 Respectfully Submitted By:
      Eugene P. Ramirez (State Bar No. 134865)
    2  epr@manningllp.com
      Angela M. Powell (State Bar No. 191876 )
    3  amp@manningllp.com
      Tori L.N. Bakken (State Bar No. 329069)
    4  txb@manningllp.com
      MANNING & KASS
    5 ELLROD, RAMIREZ, TRESTER LLP
      801 S. Figueroa St, 15th Floor
    6 Los Angeles, California 90017-3012
      Telephone: (213) 624-6900
    7 Facsimile: (213) 624-6999
    8 Attorneys for Defendant
    9 CITY OF GARDENA, et al.
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                             16
                        PROTECTIVE ORDER RE CONFIDENTIAL INFORMATION
